Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	The RCE amendment filed on June 29, 2022 has been received and made of record. In response to Non-Final Office Action mailed on January 21, 2022, independent claims 1 and 14 have been amended. Applicants cancelled independent claim 13 and added dependent claim 21 after the Non-Final Office Action. Therefore, claims 1-12 and 14-21 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the RCE amendment on June 29, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter


4. 	Claims 1-12 and 14-21 are allowed.


5. 	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 14: None of the cited references, on record, alone or in combination provides the motivation to fairly teach or suggest the applicant’s invention, “------, wherein the plurality of touch electrodes include one or more contiguous column touch electrodes comprising a first column touch electrode in a first region between a first vertical boundary and a second vertical boundary and a second column touch electrode in a second region between the third vertical boundary and a fourth vertical boundary, and the plurality of touch electrodes further include one or more row touch electrodes formed from a plurality of touch electrode segments, wherein one of the one or more row touch electrodes includes a two dimensional array of touch electrode segments of the plurality of touch electrode segments in the first metal mesh layer, the two dimensional array of the touch electrode segments comprising a first one dimensional array of the touch electrode segments and a second one dimensional array of the touch electrode segments electrically isolated from the first one dimensional array within the active area of the display, and wherein a first touch electrode segment of the first one dimensional array includes a first side and a second side opposite from the first side, the first side entirely within the first region, and the second side entirely within the second region; and -----(fig.7, and related text of the Specification submitted on August 20, 2020)” with all other limitations cited in independent claims 1 and 14 respectively.

[Yashiro et al.(US 2015/0054803 A1) teaches a touch screen (touch panel, Para-79) comprising: a display(liquid crystal display component 20, fig.1(a)) having an active area; a plurality of touch electrodes(131, 132, fig.4) formed of metal mesh disposed in a first metal mesh layer(13, figs.3&4, Para-107, 113) disposed over the active area of the display(Para-110), wherein the plurality of touch electrodes include one or more contiguous column touch electrodes(131 or 132) and include one or more row touch electrodes(132 or 131) formed from a plurality of touch electrode segments(1311/1321, figs.4-9 and related text); and a plurality of bridges(detection electrode metal bridges 155, figs.4,5(b),6,9,&10(d)) formed at least partially in a second metal mesh layer(second mesh layer 15) different from the first metal mesh layer(first mesh layer), wherein a bridge of the plurality of bridges(155) electrically couples two of the touch electrode segments (1311/1321, fig.4) along a first axis parallel to the one or more row touch electrodes(figs.4,5(b),6,9,&10(d)).
[An et al.(US 8,947,370 B2) teaches a touch panel, wherein one of the one or more row touch electrodes(111 or 112, figs.10D,&14C) includes a two dimensional array of touch electrode segments(111 or 112) of the plurality of touch electrode segments in the first metal[mesh] layer, wherein the two dimensional array of the touch electrode segments includes a first one dimensional array of the touch electrode segments and a second one dimensional array of the touch electrode segments(two rows or columns electrodes make two dimensional array of touch electrodes), and wherein the first one dimensional array is electrically isolated from the second one dimensional array within the active area of the display(active region A/A)]. 

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants claimed invention mention above.

Claims 2-12 and 15-21 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692